Exhibit 10.24

Compensation Arrangements for

Certain Named Executive Officers

Set forth below is a summary of the compensation arrangements of the executive
officers to be named in the Company’s 2013 Proxy Statement for the Annual
Meeting of Stockholders, other than Mr. Jon P. Vrabely, the Company’s President
and Chief Executive Officer, who is covered by a written employment agreement
filed as an exhibit to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2012 (the “Form 10-K”).

Each of the executive officers named below is an employee at will whose
compensation and employment status may be changed at any time in the discretion
of the Company’s Board of Directors.

Base Salaries. In connection with the Company’s cost control efforts in response
to the prolonged, severe decline in the housing market, the Company instituted a
10% reduction in the base salaries of certain employees, including each of the
executive officers, which became effective in November 2011 and, with respect to
the executive officers, is still in effect.

The current base salary for each of the named executive officers, other than
Mr. Vrabely, after giving effect to the 10% reduction instituted in November
2011 as described above is as follows:

 

     Base Salary  

Name and Principal Position

   (After 10%
reduction)  

Philip W. Keipp —

Vice President, Chief Financial Officer and Secretary

   $ 225,000   

Gregory W. Gurley —

Vice President, Product Management and Marketing

   $ 202,500   

Base salaries are adjusted from time to time. Any such adjustments are approved
by Board of Directors upon recommendation of the Management Organization and
Compensation Committee.

Bonuses and Equity Awards. These executive officers are also eligible to
participate in the Company’s annual incentive compensation plans and equity
incentive compensation plans, as provided in the terms of such plans. Such
plans, and any forms of awards thereunder providing for material terms, are
included as exhibits to the Form 10-K or to later-filed periodic reports.